Name: COMMISSION REGULATION (EEC) No 1620/93 of 25 June 1993 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 and Regulation (EEC) No 1418/76 regarding the import and export system for products processed from cereals and rice respectively
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  cooperation policy;  foodstuff;  trade policy
 Date Published: nan

 26 . 6. 93 Official Journal of the European Communities No L 155/29 COMMISSION REGULATION (EEC) No 1620/93 of 25 June 1993 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 and Regulation (EEC) No 1418/76 regarding the import and export system for products processed from cereals and rice respectively Community and those charged on the world market ; whereas, for that purpose, criteria should be established for determining the refund essentially by reference to prices of the basic products within and outside the Community, and to the outlets and conditions for the sale of processed products on the world market ; Whereas, in addition to the system described above, the use of inward processing arrangements should be regu ­ lated in order to ensure a balance between the use of basic Community products for the purpose of exporting processed goods to third countries and the use of third country products brought in under inward processing arrangements within the meaning of Council Regulation (EEC) No 1999/85 0 ; Whereas Council Regulation (EEC) No 2744/75 (6), as last amended by Regulation (EEC) No 1906/87 (7), is repealed with effect from 1 July 1993 this Regulation should incorporate its provisions, whilst adjusting them to present market conditions ; Whereas, for certain products such as roasted malt or roasted gluten, the levy has to be determined without it being possible to ascertain the raw material from which they were obtained ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular Article 11 , 13 and 14 thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by Regulation (EEC) No 1544/93 (3), and in particular Article 12 (3), 17 and 18 thereof, Whereas rules should be adopted for the application of the system of levies and refunds applicable in trade with third countries in products processed from cereals and from rice, but excluding compound feedingstuffs for which special rules have been laid down in Regulation (EEC) No 1619/93 (4); Whereas the variable component of the levy must corres ­ pond to the incidence on the prime costs of processed products of the levies on basic products ; whereas that incidence may be calculated on the basis of the average of the levies applicable during a representative period to the quantity of the basic product deemed necessary for the manufacture of one unit of the processed product ; Whereas, as far as products subject to the common orga ­ nization of the market in cereals, but containing no cereals are concerned, the variable component should be calculated with reference to market conditions for products which are in competition with them ; Whereas the fixed component of the levy must be designed to protect the processing industry ; whereas that component should be determined on the basis of the most representative processing costs ; Whereas, for some residues of processing, the industry is already protected through the protection enjoyed by the main processed product ; whereas in that case the fixed component can be equal to zero ; Whereas the object of the refund should be to cover the difference between the prices for products within the HAS ADOPTED THIS REGULATION : Article 1 1 . For the the purposes of this Regulation, 'processed products' means the products or groups of products listed : (a) in Annex A to Regulation (EEC) No 1766/92, except the products falling within CN code ex 2309 ; (b) in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76. 2. For the purposes of this Regulation, 'basic products' means the cereals listed in Article 1 (a) and (b) of Regula ­ tion (EEC) No 1766/92 and broken rice. (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 166, 25. 6 . 1976, p. 1 . (3) OJ No L 154, 25. 6 . 1993, p. 5. (4) See page 24 of this Official Journal . 0 OJ No L 188 , 20 . 7. 1985, p . 1 . (6) OJ No L 281 , 1 . 11 . 1975, p . 65 . 0 OJ No L 182, 3 . 7. 1987, p. 49. No L 155/30 Official Journal of the European Communities 26. 6. 93 (c) the possible duplication of refunds applicable to various products obtained from one and the same process and one and the same product ; (d) outlets and conditions of sale for processed products on the world market. 2. Where the world market situation or the specific requirements of certain markets so require the refund may be varied according to destination . 3 . The refunds shall be fixed at least once a month . Article 5 The refund in force on the day on which the application for a licence is lodged shall be applied to a transaction to be carried out during the period of validity of the licence, at the request of the applicant, such request being lodged at the same time as the application for a licence. In the event envisaged in the foregoing paragraph, the refund shall be adjusted by reference to the threshold price in force during the month of exportation for the basic product or products. The adjustment shall be effected by increasing or reducing the refund by the diffe ­ rence between the threshold process valid for one metric tonne of the basic product during, respectively, the month in which the licence was applied for and the month of exportaiton, multiplied by the coefficients which appear against the processed product in questin in column 4 of the Annex. TITLE I LEVIES Article 2 1 . The variable component of the levy shall, in the course of a given month, be equal to the average of the levies applicable for the first 25 days of the month prece ­ ding that of importation to one metric tonne of the basic product or products listed in column 3 of the Annex hereto, multiplied by the coefficient which appears against the product in question in column 4 of the Annex. However, for products falling within CN kode 2302 except 2302 50 00, the variable component of the levy shall be obtained by adding together the averages of the levies applicable to one metric tonne of common wheat, one metric tonne of barley and one metric tonne of maize and multiplying that total by the coefficient which appears against each of these basic products in column 4. In order to adjust the averages mentioned in the first paragraph to the threshold price valid for the basic product in question during the month of importation, they shall be increased or reduced by the difference between that threshold price and the threshold price valid during the preceding month. However, that adjustment shall not be made if the average of the levies applicable for the first 25 days of the month preceding that of importation of the basic product is equal to zero. 2. Revision of the variable component in the course of the month, to take account of a variation in the levy applicable to basic products, shall be effected by the Commission at a flat rate . 3 . The variable component applicable to a processed product manufactured from durum what shall be equal to that applicable to a comparable product manufactured from common wheat. Article 3 The fixed component of the levy shall be equal to the amount which appears against the product in question in column 5 of the Annex. TITLE III INWARD PROCESSING Article 6 1 . The quantity of basic products, assimilated products within the meaning of Council Regulation (EEC) No 3033/80 ('), or products processed from them under inward processing arrangements in view of or in conse ­ quence of the exportation of the products listed in the Annex under CN codes 1102 20, 1102 30 00, 1103 12 00, 1 103 13 , 1 103 14 00 , 1 103 19, 1 104 1 1 , 1 104 19, 1 104 21 , 1104 22, 1104 23, 1104 29, 1106 20 10, 1108 11 00, 1108 12 00, 1108 13 00, 1108 19, 1702 30 91 , 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 may not exceed the quantity taken into account for determining the vari ­ able component of the levy. 2. The abovementioned quantity may be reduced, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 and in Article 27 of Regu ­ lation (EEC) No 1418/76, in order to take account of the need to establish a balance between the conditions for exporting processed products qualifying for an export refund and inward processing arrangements. TITLE II REFUNDS Article 4 1 . The refund which may be granted on processed products shall be determined with particular reference to : (a) the movements of prices for the basic products within the Community, compared with world market prices ; (b) the quantities of basic products needed for the manu ­ facture of the product in question ; O OJ No L 323, 29. 11 . 1980, p. 1 . 26. 6. 93 Official Journal of the European Communities No L 155/31 cation of this Regulation shall be determined, if necessary, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 and Article 27 of Regu ­ lation (EEC) No 1418/76. 3. Use of inward processing arrangements shall be prohibited in respect of products listed in the Annex, under CN codes 0714, 1104 30 , 1106 20, 1109 00 00, 2302 (except 2302 50 00) and 230210 11 whenever they are intended for the preparation of the products referred to in Article 1 ( 1 ). TITLE IV GENERAL PROVISIONS Article 7 The methods used for assessing the ash content, the fat content and the starch content, the denaturing process and any other method of analysis necessary for the appli ­ Article 8 The references to Council Regulation (EEC) No 2744/75, repealed, shall be construed as having been made to the corresponding provisions of this Regulation. Article 9 This Regulation shall enter into force on 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 June 1993 . For the Commission Rene STEICHEN Member of the Commission No L 155/32 Official Journal of the European Communities 26. 6. 93 ANNEX CN code Description Basic product Coefficient Fixed component (ECU/tonne) 1 2 3 4 5 0714 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh or dried, whether or not sliced or in the form of pellets ; 0714 10  Manioc (cassava): 07141010   Pellets of flour and meal Barley 1,00 3,02   Other : 07141091 ___ Ofa kind used for human consumption in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced - Barley 1,00  0714 10 99 Other Barley 1,00 3,02 0714 90 - Other :   Arrowroot, salep and similar roots and tubers with high starch content : 0714 90 11    Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced Barley 1,00  0714 90 19 Other Barley 1,00 3,02 1 1 02 Cereal flours other than that of wheat or meslin (') : 1102 20  Maize (corn) flour : 1102 20 10 Of a fat content not exceeding 1,5% by weight Maize 1,80 6,04 1102 20 90 Other Maize 1,02 3,02 1102 30 00 - Rice flour Broken rice 1,06 3,02 1102 90 - Other : 1102 % 10 Barley flour Barclay 1,80 6,04 1102 90 30 Oat flour Oats 1,80 6,04 1102 90 90 Other Sorghum 1,02 3,02 1103 Cereal groats, meal and pellets ('):  Groats and meal : 1103 12 00 Of oats Oats 1,80 6,04 1103 13   Of maize (corn): 1103 13 10  Of a fat content not exceeding 1,5 % by weight Maize 1,80 6,04 1103 1390 Other Maize 1,02 3,02 1103 14 00 Of rice Brokon rice 1,06 3,02 110319   Of other cereals : 1103 19 10 Of rye Rye 1,80 6,04 1103 1930 Of barley Barley 1,80 6,04 1103 1990 Other Sorghum 1,02 3,02  Pellets : 110321 00 Of wheat Common wheat 1,80 6,04 1103 29   Of other cereals : 1103 29 10 Of rye Rye 1,80 6,04 1103 29 20 Of barley Barley 1,80 6,04 1103 29 30 Of oats Oats 1,80 6,04 1103 29 40 Of maize Maize 1,80 6,04 1103 29 50    Of rice Broken rice 1,06 3,02 1103 29 90 Other Sorghum 1,02 3,02 26. 6 . 93 Official Journal of the European Communities No L 155/33 CN code Description Basic product Coefficient Fixed component (ECU/tonne) 1 2 3 4 5 1104 Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading No 1006 : germ of cereals, whole, rolled, flaked or ground ('):  Rolled or flaked grains : 1104 11 Of barley : 11041110 Rolled Barley 1,02 3,02 110411 90 Flaked Barley 2,00 6,04 110412 Of oats : 11041210 -- Rolled Oats 1,02 3,02 11041290 Flaked Oats 2,00 6,04 110419 Of other cereals : 1104 1910    Of wheat Common wheat 1,80 6,04 110419 30 - - - Of rye Rye 1,80 6,04 1104 19 50 Of maize Maize 1,80 6,04 Other : 11041991 Flaked rice Brokon rice 1,80 6,04 11041999 Other Sorghum 1,80 6,04  Other worked grains (for example, hulled, pearled, sliced or kibbled) : 1104 21   Of barley : 1104 21 10    Hulled (shelled or husked) Barley 1,80 6,04 110421 30 Hulled and sliced or kribbled ('Griitze' or 'grutten') Barley 1,60 3,02 1104 21 50 '- Pearled Barley 2,50 6,04 1104 21 90    Not otherwise worked - than kibbled Barley 1,02 3,02 1104 22 Of oats : 110422 10 Hulled (shelled or husked)     Clipped oats Oats 1,02 3,02     Other Oats 1,80 3,02 1104 22 30    Hulled and sliced or kibbled ('Griitze' or 'grutten') Oats 1,80 3,02 1104 22 50 Pearled Oats 1,60 3,02 1104 22 90    Not otherwise worked than kibbled Oats 1,02 3,02 1104 23   Of maize (corn) 110423 10    Hulled (shelled or husked), whether or not sliced or kibbled Maize 1,60 3,02 1104 23 30 Pearled Maize 1,60 3,02 1 1 04 23 90    Not otherwise worked than kibbled Maize 1 ,02 3,02 1104 29   Of other cereals :    Hulled (shelled or husked) whether or not sliced or kibbled : 1 1 04 29 1 1     Of wheat Common wheat 1 ,33 3,02 110429 15 Of rye Rye 1,33 3,02 1104 29 19 - Other Sorghum 1,60 3,02    Pearled : 11042931  Of wheat Common wheat 1,60 3,02 1104 29 35 Of rye Rye 1,60 3,02 1104 29 39 Other Sorghum 1,60 3,02    Not otherwise worked than kibbled : 11042991     Of wheat Common wheat 1,02 3,02 1104 29 95 Of rye Rye 1,02 3,02 1104 29 99 Other Sorghum 1,02 3,02 1104 30  Germ of cereals, whole, rolled, flaked or ground : 110430 10 Of wheat Common wheat 0,75 6,04 1104 30 90 Other Maize 0,75 6,04 No L 155/34 Official Journal of the European Communities 26. 6. 93 CN code Description Basic product Coefficient Fixed component (ECU/tonne) 1 2 3 4 5 1106 Flour and meal of the dried leguminous vegetables of heading No 0713, of sago or of roots or tubers of heading No 0714 ; flour, meal and powder of the products of Chapter 8 : 1 106 20  Flour and meal of sago, roots or tubers of heading No 0714 : 110620 10   Denatured (2) Barley 1,00 3,02 1106 20 90 Other Maize 1,61 20,55 1108 Starches ; inulin :  Starches : 1108 11 00 Wheat starch Common wheat 2,20 20,55 1108 12 00   Maize (corn) starch Maize 1,61 20,55 1108 1300 Potato starch Maize 1,61 20,55 1108 1400 Manioc (cassava) starch Maize 1,61 20,55 1108 19   Other starches : 1108 19 10 Rice starch Broken rice 1,52 30,83 1108 1990 - Other Maize 1,61 20,55 1109 00 00 Wheat gluten, whether or not dried Common wheat 4,00 181,34 1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form ; sugar syrups not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural boney ; caramel : 1702 30  Glucose and glucose syrup, not containing fructose or contai ­ ning in the dry state less than 20 % by weight of fructose : i   Other :    Other : 1702 30 91 In the form of white crystalline powder, whether or not agglomerated Maize 2,10 96,72 1702 30 99 Other Maize 1,61 66,49 1702 40  Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight of fructose : 1702 40 90 Other Maize 1,61 66,49 1702 90  Other, including invert sugar : 1702 90 50   Maltodextrine and maltodextrine syrup Maize 1,61 66,49   Caramel :    Other : 1702 90 75 In the form of powder, whether or not agglome ­ rated : Maize 2,20 96,72 1702 90 79 Other Maize 1,53 66,49 2106 Food preparations not elsewhere specified or included : 2106 90 - Other :   Flavoured or coloured sugar syrups :    Other : 2106 90 55     Glucose syrup and maltodextrine syrup Maize 1,61 66,49 2302 Bran, sharps and other residues, whether or not in the form of pellets derived from the sifting, milling or other working of cerals or of leguminous plants : 2302 10  Of maize (corn): 2302 10 10 With a starch content not exceeding 35 % by weight Common wheat 0,14 \ Barley 0,14 &gt; 6 Maize 0,14 ' 26. 6 . 93 Official Journal of the European Communities No L 155/35 CN code Description Basic product Coefficient Fixed component (ECU/tonne) 1 2 3 4 5 2302 10 90   Other Common wheat 0,30 x Barley 0,30 &gt; 6 Maize 0,30 ' 2302 20 - Of rice : 2302 20 10   With a starch content not exceeding 35 % by weight Common wheat 0,14 -v Barley 0,14 &gt; 6 Maize 0,14 ' 2302 20 90   Other Common wheat 0,30 v Barley 0,30 &gt; 6 Maize 0,30 ' 2302 30  Of wheat : 2302 30 10 Of which the starch content does not exceed 28% by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes throught the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight Common wheat 0,14 \ Barley 0,14 &gt; 6 Maize 0,14 2302 30 90   Other Common wheat 0,30 \ Barley 0,30 &gt; 6 Maize 0,30 2302 40  Of other cereals : 2302 40 10   Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or . alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight Common wheat 0,14 \ Barley 0,14 &gt; 6 Maize 0,14 ' 2302 40 90   Other Common wheat 0,30 \ Barley 0,30 / 6 Maize 0,30 2303 Residues of search manufacture and similar residues, beet-pulp, bagasse and other waste of sugar manufacture, brewing or distil ­ ling dregs and waste, whether or not in the form of pellets : 2303 10  Residues of starch manufacture and similar residues :   Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product : ' 2303 10 11    exceeding 40 % by weight Maize 2,00 181,32 (') For the purpose of distinguishing between products falling within heading Nos 1102, 1103 and 1104 and those falling within heading Nos 2302 10 to 2302 40, products falling within heading Nos 1102, 1103 and 1104 are those having both of the following :  a starch content (determined by the modified Ewers polarimetric method) exceeding 45 % by weight referred to dry matter,  an ash content by weight, referred to dry matter (after deduction of any added mineral matter) not exceeding 1,6 % for rice, 2,5 % for wheat and rye ; 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals. Germ of cereals, whether or not in the form of flour, falls in all cases within heading Nos 1101 00 00 and 1102. (J) Entry under this subheading is subject to conditions laid down in the relevant Community provisions.